WALLIS, J.
R.M.L., mother of R.L. and V.L., appeals the trial court’s order entering an adjudication of dependency and finding the *1109children dependent. R.M.L. argues only that the written order does not reflect the trial court’s oral ruling, which withheld adjudication of dependency but found the children dependent. We agree. B.C. v. Dep’t of Child. & Fams., 864 So.2d 486, 488-89 (Fla. 5th DCA 2004) (“Where there is a difference between the court’s oral pronouncement and its written order, the oral pronouncement controls.” (citing D.F., Jr. v. State, 650 So.2d 1097 (Fla. 2d DCA 1995))). The transcript clearly reflects the trial court’s ruling that it was withholding adjudication and finding the children dependent. Accordingly, we remand the matter with instructions to conform the written order to the trial court’s oral pronouncement.
REVERSED and REMANDED.
PALMER and ORFINGER, JJ., concur.